Citation Nr: 0308707	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-24 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral muscle strain.

2.  Entitlement to an evaluation in excess of 20 percent for 
cervical muscle strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1991 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Reno, Nevada, in which the RO denied the veteran's claims for 
increased evaluations for lumbar muscle strain, which is 
currently evaluated at 20 percent, and for cervical muscle 
strain, which was evaluated at 10 percent at that time.  The 
veteran filed a timely notice of disagreement (NOD) and 
substantive appeal.  

In a September 2000 rating action, the RO increased the 
disability evaluation for cervical muscle strain to 20 
percent, effective October 6, 1999.  Although the veteran 
received an increased evaluation, the issue of an increased 
evaluation for cervical muscle strain remains before the 
Board because less than the maximum benefit allowed by law 
has been awarded.  The veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit was awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In that same rating action, the 
evaluation of 20 percent was continued for lumbar muscle 
strain.  In addition, a statement of the case (SOC) was 
issued in September 2000.  Jurisdiction of the veteran's file 
has subsequently been transferred to the RO in Winston-Salem, 
North Carolina

The veteran withdrew her previous request for a hearing 
before the Board.  38 C.F.R. 20.702(e) (2002).  A Decision 
Review Officer (DRO) conference was held at the RO in October 
2001.





FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected lumbar 
muscle strain is manifested by mild intermittent lumbar 
muscle discomfort with moderate limitation of motion.

2.  The competent and probative evidence of record 
demonstrates that the veteran's cervical muscle strain is 
manifested by moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
20 percent for the veteran's service-connected lumbar muscle 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 
(2002).

2.  The criteria for assignment of an evaluation in excess of 
20 percent for the veteran's service-connected cervical 
muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The pertinent evidence of record shows that service 
connection was granted for low back pain, with a disability 
evaluation of 20 percent, by rating decision dated in October 
1995.  Service connection was granted for cervical strain, 
with an evaluation of 20 percent by rating decision dated in 
March 1996.

In August 1997 the veteran underwent a VA examination of the 
spine, for review purposes.  The examination report revealed 
that, while the veteran was in service in 1992, she was 
involved in a single-car rear-end accident.  It was noted 
that since that time she had experienced recurrent neck and 
back pain.  At the examination she reported that her neck 
pain was more intermittent than not, but that her lumbosacral 
pain was "pretty consistent."  On examination of the neck 
there was no effusion or bony abnormality.  There were no 
paraspinal muscle spasms of the neck or muscle spasm of the 
sternocleidomastoid muscle.  Flexion of the neck was from 
zero to 60 degrees, extension was from zero to 60 degrees, 
rotation was from zero to 60 degrees, and lateral bending was 
from zero to 40 degrees.  Cranial nerves II-XII were grossly 
intact.  

Clinical evaluation of the lumbosacral spine revealed no 
effusions, bony abnormalities, or scoliosis.  Vertebral 
bodies were nontender on palpation, nonedematous, and well 
aligned.  Paraspinal muscle spasms bilaterally between L3 and 
L5 were noted.  On palpation, posterior sacroiliac 
prominences and anterior iliac crest were done without pain.  
Supine straight leg raising was from zero to 90 degrees 
bilaterally, with back pain.  Active range of motion while 
sitting was from zero to 90 degrees, without pain.  Forward 
flexion while standing was from zero to 90 degrees, extension 
was from zero to 30 degrees, lateral bending was from zero to 
40 degrees, and rotation was from zero to 60 degrees.  
Sensation was intact to L4, L5, and S1 dermatomes.  She could 
bend over and touch her patellas without difficulty.  She was 
able to squat and get down, but it was difficult for her to 
stand.  She was able to do heel walking and toe walking 
without difficulty.  She could ambulate without ankylosis.  
X-rays of the lumbosacral spine revealed mild lumbar 
scoliosis, otherwise, the findings were normal.

The clinical impression was that the veteran had a past 
history of a whiplash injury to the neck, which was sustained 
in 1992, with a concomitant lumbosacral strain at the same 
time.  She had some difficulties with prolonged standing and 
sitting in activities, or daily living which required 
bending.  She had more problems with her low back than with 
her neck.  She had more intermittent pain of the neck and 
more constant pain in the low back.

By rating action in September 1997, the RO continued the 20 
percent evaluation for low back pain and proposed a decrease 
to 10 percent for the service-connected cervical strain.  In 
March 1998 the evaluation for cervical strain, which had been 
evaluated at 20 percent, was decreased to 10 percent.  The 
veteran did not appeal that determination. 

A VA outpatient treatment report shows the veteran was seen 
in July 1999 with complaints of ongoing neck pain.  She 
reported that the pain went down the right arm to the 
fingers.  The clinical assessment was alternation in comfort 
related to neck pain.  X-rays taken in July 1999 revealed 
there was reversal of the lordosis, which was most likely due 
to muscle spasm.  There was no bone or joint abnormalities.

A MRI [magnetic resonance imaging] of the cervical spine was 
conducted in August 1999, which showed a decreased lordotic 
curvature within the cervical spine, with minimal 
degenerative changes in an otherwise unremarkable cervical 
spine and MRI examination.

X-rays of the cervical and lumbosacral spine were taken in 
October 1999.  The diagnostic impressions were normal 
cervical spine series and dextrolumbar scoliosis, otherwise 
unremarkable lumbar spine series.

In October 1999 the veteran filed informal claims for 
increased evaluations for the service-connected low back and 
cervical spine disabilities.  

A VA examination was conducted in November 1999.  The veteran 
reported that, while she was performing physical training in 
the Army in 1993, she had an onset of lower back pain.  She 
was evaluated at that time and had received physical therapy.  
With regard to her cervical spine, she complained that she 
had constant pain which increased with prolonged writing and 
flexion of the neck.  She stated that there was occasional 
radiation of pain into her arms, worse on the right, with 
numbness and tingling in the fingers of both hands.  On 
clinical evaluation, active and passive flexion was to 45 
degrees, active extension was to 60 degrees and passive 
extension was to 65 degrees.  Left and right lateral bending 
was 45 degrees on active motion and 48 degrees on passive 
motion.  Left and right lateral turning was 50 degrees on 
active motion and 55 degrees on passive motion.  There was 
mild right-sided paracervical tenderness.  There was no 
fatigue, weakness, or lack of endurance with range of motion.  
There was no spasm or weakness.  The musculature showed no 
spasm or atrophy.  Motor strength was 5+/5+.  Comprehensive 
sensory examination of the upper extremities showed a normal 
dermatomal pattern to pinprick and deep touch.  The diagnoses 
were mild cervical muscle discomfort, no signs of cervical 
disc degeneration or injury, and no signs of cervical 
radiculopathy.

With regard to the lumbar spine, the veteran reported that 
she had pain that would radiate down her buttocks to both 
legs and feet.  She stated that the radiation down both legs 
was equal, and she occasionally had pain in her great toes.  
She further reported that she had increased pain and spasm 
with prolonged sitting and standing.  She stated that she 
experienced muscle spasm occasionally throughout her lower 
back, legs, and upper extremities.  She stated that bending 
over when she performed such tasks as washing the tub or 
dishes increased the lower back pain.  On examination, active 
flexion was to 70 degrees; passive flexion was to 78 degrees.  
Active extension was to 5 degrees and passive extension was 
to 13 degrees.  Active and passive right and left lateral 
bending was to 25 degrees.  Active right and left lateral 
turning was to 60 degrees and passive right and left lateral 
turning was to 65 degrees.  There was no pain, fatigue, 
weakness, or lack of endurance with range of motion of the 
lower back.  There was no spasm or weakness in the lower 
back.   There were no postural abnormalities or fixed 
deformities.  The musculature of the back showed no signs of 
atrophy or asymmetry.  Motor strength was 5+/5+ bilaterally.  
Comprehensive sensory examination of the lower extremities 
showed a normal dermatomal pattern to pinprick and deep 
touch. The straight leg raising sign was negative 
bilaterally.  The diagnoses were mild intermittent lumbar 
muscle discomfort and no signs of lumbar disc disease or 
lumbar radiculopathy.

In May 2000 the RO denied the veteran's claims for increased 
evaluations, thereby continuing the 20 percent disability 
evaluation for lumbar muscle strain and the 10 percent 
disability evaluation for cervical muscle strain.  The 
veteran filed a timely NOD as to both claims.  In September 
2000 the RO issued a rating decision and SOC in which the 
evaluation for lumbar muscle strain was continued at 
20 percent disabling and the evaluation for cervical muscle 
strain was increased to 20 percent, effective October 6, 
1999, the date of the veteran's claim for an increased 
evaluation.  She filed a timely substantive appeal as to both 
claims in December 2000.

VA outpatient treatment records show the veteran was seen in 
September 2000.  Examination of the musculoskeletal systems 
showed full range of motion of all joints, with no swelling 
present.  Muscles were nontender to palpation.  Muscle 
strength and sensory faculties were intact.  A normal gait 
was noted.  

In May 2002 the RO issued a supplemental statement of the 
case (SOC) in which the evaluations for lumbosacral muscle 
strain and cervical muscle strain were each continued at 20 
percent.

II.  Legal Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case is inconsistent as to whether the new statute 
should be given retroactive effect.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the September 
2000 SOC and the May 2002 SSOC, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claims for increased evaluations for 
lumbosacral and cervical muscle strain disabilities.  
Likewise, she has also been given notice that VA has a duty 
to assist her in obtaining any evidence that may be relevant 
to this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the December 2002 letter in 
which the RO advised the veteran of what evidence was 
necessary to establish entitlement, that VA would make 
reasonable efforts to obtain relevant evidence on her behalf 
and of her responsibility in obtaining such evidence.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board believes that all obtainable evidence identified by 
the appellant relative to her claims have been obtained and 
associated with the claims folder.  Moreover, neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The record 
reflects that the RO has obtained the veteran's VA treatment 
records, and that she had been afforded VA examinations. 

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability, which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  


1.  Lumbar muscle strain

In this case, the veteran's lumbar muscle strain disability 
has been evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295, for lumbosacral strain.  
Under DC 5295 severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwait's sign; 
marked limitation of forward bending in standing position; 
loss of lateral motion with osteo-arthritic changes or 
narrowing or irregularity of joint space; or some of the 
above with abnormal mobility on forced motion is assigned a 
40 percent evaluation.  Lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral in standing position is assigned a 20 percent 
evaluation; the disorder with characteristic pain on motion 
is assigned a 10 percent evaluation; and, with slight 
subjective symptoms only, is noncompensable (zero percent).

The veteran essentially avers that her service-connected low 
back disability has increased in severity and warrants an 
evaluation greater than the 20 percent evaluation currently 
assigned under DC 5295.  The criteria for the next higher 
evaluation of 40 percent under DC 5295 are described above.  
The Board finds that a preponderance of the evidence is 
against the assignment of a 40 percent disability evaluation 
for the veteran's lumbar muscle strain under DC 5295.  The 
probative medical evidence of record, especially the VA 
examination of November 1999, does not establish that 
symptoms associated with her lumbar muscle strain were 
severe.  The evidence does show that the veteran's active 
flexion was to 70 degrees, and passive flexion was to 78 
degrees.  Active extension was to 5 degrees and passive 
extension was to 13 degrees.  Active and passive right and 
left lateral bending was to 25 degrees.  Active right and 
left lateral turning was to 60 degrees and passive right and 
left lateral turning was to 65 degrees.  There was no pain 
with range of motion of the lower back, nor was there spasm 
or weakness in the lower back.  Although the veteran 
complained of radicular symptoms, on objective examination, 
there were no signs of lumbar disc disease or lumbar 
radiculopathy.

Based upon the veteran's reported symptoms, in this instance, 
the Board has considered whether the veteran would be more 
adequately evaluated under a different diagnostic code.  We 
note that the decision as to which diagnostic code should be 
applied in a given case is for the RO and the Board.  See 
Bierman v. Brown, 6 Vet. App. 125 (1994); Butts v. Brown, 5 
Vet. App. 532 (1993) (en banc).  Since her primarily 
complaints are those associated with motion of the lumbar 
spine, and the clinical findings do not approximate the 
criteria for a 20 percent evaluation under DC 5295, the Board 
believes that her lumbar disability is more appropriately 
evaluated under DC 5292, for limitation of motion of the 
lumbar spine.  

Pursuant to DC 5292, a 10 percent disability rating is 
warranted when limitation of motion is slight, 20 percent 
when it is moderate, and 40 percent when it is severe.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The Board finds that the veteran does not demonstrate severe 
limitation of motion of the lumbar spine, which is required 
in order to warrant the next higher evaluation of 40 percent 
under DC 5292.  The medical evidence does in fact show that 
the veteran has limited motion of her lumbar spine, but the 
demonstrated range of motion is indicative of moderate 
limitation, which warrants a 20 percent evaluation, which is 
currently assigned for the veteran's lumbar spine disability.  
In fact, the VA outpatient treatment report of September 2000 
revealed there was full range of motion of all joints, and a 
normal gait was noted.  Therefore, the medical evidence of 
record does not provide a basis for a rating greater than 20 
percent under DC 5292.

In considering whether an evaluation in excess of 20 percent 
for lumbar muscle strain is warranted under any other 
applicable diagnostic code, the Board notes that DC 5289 
(ankylosis of the lumbar spine) is not for application 
because the medical record does not demonstrate, nor does the 
veteran contend, that ankylosis of the lumbar spine is 
present.  Therefore an evaluation of the veteran's disability 
under DC 5289 is accordingly not warranted.

Although the veteran complained of radiation down both legs 
with occasional pain in her great toes, there is no objective 
medical evidence of lumbar disc disease or lumbar 
radiculopathy.  Therefore an evaluation under DC 5293 
(intervertebral disc syndrome) is not for application.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  In 
the present case, it has been deemed that the veteran's 
service-connected lumbar spine disability is more 
appropriately evaluated under DC 5292, which is predicated on 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, are applicable.  
However, the medical evidence of record does not support an 
increased evaluation pursuant to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The November 1999 VA examination report 
revealed that there was no pain, fatigue, weakness, or lack 
of endurance with range of motion of the lower back.  
Moreover, there was no muscle spasm or weakness in the lower 
back and the musculature of the back showed no signs of 
atrophy or asymmetry.  The VA outpatient treatment report of 
September 2000 further showed full range of motion of all 
joints, with no swelling, and the muscles were nontender to 
palpation.  In addition, muscle strength and sensory were 
intact.  Also, a normal gait was noted.  Thus, an increased 
evaluation based upon functional limitation due to pain under 
the precepts of DeLuca, supra and 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.

2.  Cervical muscle strain

The veteran's cervical muscle strain disability has been 
evaluated under 38 C.F.R. § 4.71a, DC 5290.  Under this code, 
slight limitation of motion in the cervical spine warrants a 
10 percent evaluation; moderate limitation of motion in the 
cervical spine warrants a 20 percent evaluation; and severe 
limitation of motion in the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5290. 

The veteran is seeking an evaluation in excess of 20 percent 
for her service-connected degenerative cervical muscle 
strain.  The Board has considered whether the veteran would 
be more adequately evaluated under a different diagnostic 
code; however, inasmuch as the veteran's chief complaint has 
been of painful motion, we believe her condition is properly 
evaluated under DC 5290.

The veteran has complained of constant neck pain that 
increased with prolonged writing and flexion of the neck.  
MRI of the cervical spine taken in August 1999 showed there 
were minimal degenerative changes in an otherwise 
unremarkable cervical spine.  X-rays of the cervical spine 
taken in October 1999 were essentially normal.  The November 
1999 VA examination revealed range of motion of the cervical 
spine to be 45 degrees flexion, extension was to 60 degrees, 
left and right lateral bending was 45 degrees, and left and 
right lateral turning was to 50 degrees.  Moreover, VA 
outpatient treatment report of September 2000 shows the 
veteran had full range of motion of all joints.  In order to 
warrant the next higher evaluation of 30 percent under DC 
5290, the veteran's service-connected cervical spine 
disability must be productive of severe limitation of motion 
of the cervical spine.  Based on the ranges of motion of the 
cervical spine describe above, severe limitation of motion is 
not demonstrated.  The ranges of motion recorded more nearly 
approximate symptomatology associated with moderate 
limitation of motion of the cervical spine, which warrants a 
20 percent disability evaluation, as has already been 
assigned.  Therefore, an evaluation in excess of 20 percent 
for the service-connected cervical muscle strain is not 
warranted under DC 5290.

In considering whether an evaluation in excess of 20 percent 
for cervical muscle strain is warranted under any other 
applicable diagnostic code, the Board notes that DC 5287 
(ankylosis of the cervical spine) is not for application 
because the medical record does not demonstrate, nor does the 
veteran contend, that ankylosis of the cervical spine is 
present.  An evaluation of the veteran's disability under DC 
5287 is accordingly not warranted.

Moreover, although the veteran had complained of radiation of 
pain into the bilateral arms with numbness and tingling in 
the fingers of both hands, there is no objective medical 
evidence of cervical disc disease or cervical radiculopathy.  
Therefore an evaluation under DC 5293 (intervertebral disc 
syndrome) is not for application.

In addition, in considering 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, supra, the Board acknowledges the veteran's complaint 
of increased pain when she writes or flexes her neck.  
However, the competent medical evidence of record is  not 
consistent with the veteran's contentions.  In the November 
1999 VA examination report, there were no signs of fatigue, 
weakness, or lack of endurance with range of motion of the 
cervical spine.  There was neither muscle spasm nor weakness.  
Furthermore, the musculature showed no spasm or atrophy and 
motor strength was 5+/5+.  After evaluating the medical 
evidence of record, the Board finds that the veteran's 
service-connected cervical muscle strain is appropriately 
evaluated as 20 percent disabling, and an increase based on 
functional loss due to pain under sections 4.40 and 4.45 and 
DeLuca, supra, is not warranted.  

C.  Additional Consideration:  Extraschedular Rating

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2002).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In this case, in the September 2000 rating decision, the RO 
concluded that referral for consideration of an 
extraschedular evaluation was not warranted for the veteran's 
service connected lumbar spine disability.  In addition, the 
RO provided the criteria under 38 C.F.R. § 3.321(b)(1) in the 
September 2000 SOC, but did not discuss them in light of the 
claim for an increased evaluation for the service-connected 
cervical spine disability.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

In the present case, the veteran's service-connected lumbar 
and cervical spine disabilities are not shown to have 
required frequent periods of hospitalization.  Moreover, the 
evidence does not show that the veteran's disabilities are 
productive of marked interference with her ability to 
maintain employment.  

Although the veteran experiences some impairment of the 
lumbar and cervical spine, which is adequately contemplated 
by the evaluations currently assigned, the record does not 
reflect that her service-connected disabilities are 
productive of marked interference with her ability to 
maintain employment.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral muscle strain is denied.

Entitlement to an evaluation in excess of 20 percent for 
cervical muscle strain is denied. 



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

